ORDER
PER CURIAM.
Nikki Northeross-Myer (Movant) appeals from the motion court’s judgment denying her Rule 24.035 motion for post-conviction relief without an evidentiary hearing. Movant pled guilty in Case No. 02CR3599 to two counts of felony stealing over $750, in violation of Section 570.030 1 The trial court sentenced Movant to two concurrent terms of six years, to be served concurrently with sentences she was already serving. This appeal follows.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. The motion court’s findings of fact and conclusions of law are not clearly erroneous. Rule 24.035(k). An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).

. All statutory references are to RSMo 2000, unless otherwise indicated.